Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments are persuasive because Mordechai et al. does fail to teach the claim amendments, specifically wherein a determination of whether an adjustment to the sensor is needed is subsequent to a determination that vibration detected by the IMU does not satisfy a threshold value associated with tampering. Examiner performed an updated search and consideration discovering Roman et al. (U.S. Patent Publication No. 2018/0029760 A1) which teaches a vibration tamper. Roman et al. teaches wherein a determination of whether an adjustment to the sensor is needed is subsequent to a determination that vibration detected by the IMU does not satisfy a threshold value associated with tampering. (Par. 0023; See “The one or more sensors 140 are disposed around the perimeter of the housing 15, as shown in FIG. 1. In one embodiment, the one or more sensors 140 include shock sensors, such as piezoelectric shock sensors or vibrations sensors, configured to detect the mechanical vibration of a sidewall of the storage deliver box. The shock sensors include vibration detectors that detect mechanical vibrations, such as those created by an intruder striking or tampering with the storage delivery box with a tool in an attempt to break into the storage delivery box, that are larger or heavier than certain threshold vibrations or threshold g-force value. In another embodiment, the one or more sensors include motion sensors, such as infrared motion sensors, that are configured to detect motion via infrared radiation. The infrared motion sensors include passive infrared motion detectors that detect sharp and rapid increases in infrared energy, such as body heat emanating from an intruder attempting to break into the storage delivery box or tampering with the auxiliary net or lid.”)
Mordechai et al. and Roman et al. are both directed to sensor systems and are obvious to combine because Mordechai et al. is improved with the vibration tampering within Roman et al. which was well known before the effective filing date of the claimed invention. Mordechai et al. teaches adjusting a sensor based on discovering a fault. Mordechai et al. fails to teach adjusting a sensor in response to reaching a threshold on a vibration sensor. Roman et al. teaches a vibration tampering system having a threshold. When combined with Mordechai et al. the combination teaches adjusting a sensor in response to a vibration sensor exceeding a threshold (as taught within Roman et al.). Mordechai et al. teaches adjusting a sensor after a fault is discovered, therefore, when combining these improvements the result is adjusting a sensor in response to a detected fault and a vibration sensor reaching a threshold value. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Mordechai et al. in view of Roman et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mordechai et al. (U.S. Patent Publication No. 2021/0123754 Al) in view of Roman et al. (U.S. Patent Publication No. 2018/0029760 A1).
Regarding claim 1, Mordechai et al. teaches A method comprising: receiving, from an inertial measurement unit (IMU) attached to a sensor, one or more measurements associated with the IMU, the sensor is deployed on a vehicle for sensing surrounding information to facilitate driving; analyzing the one or more measurements with respect to one or more corresponding known measurements of the IMU; and determining, based on a discrepancy between the one or more measurements and the one or more corresponding known measurements, whether an adjustment to the sensor is needed. (Abstract; See "A vehicle, system and method for aligning a sensor with the vehicle. A first inertial measurement unit (IMU) associated with the vehicle obtains a first measurement of a kinematic vector of the vehicle. A second IMU associated with the sensor obtains a second measurement of the kinematic vector. A processor determines a current relative orientation between a first reference frame associated with the vehicle and a second reference frame associated with the sensor from the kinematic vector, determines an alignment error between the sensor and the vehicle based on the current relative orientation and a specified relative orientation, and adjusts the sensor from the current relative orientation to the specified relative orientation to correct for the alignment error.") but fails to teach wherein a determination of whether an adjustment to the sensor is needed is subsequent to a determination that vibration detected by the IMU does not satisfy a threshold value associated with tampering.
Roman et al. makes up for the deficiencies in Mordechai et al. Roman et al. teaches wherein a determination of whether an adjustment to the sensor is needed is subsequent to a determination that vibration detected by the IMU does not satisfy a threshold value associated with tampering. (Par. 0023; See “The one or more sensors 140 are disposed around the perimeter of the housing 15, as shown in FIG. 1. In one embodiment, the one or more sensors 140 include shock sensors, such as piezoelectric shock sensors or vibrations sensors, configured to detect the mechanical vibration of a sidewall of the storage deliver box. The shock sensors include vibration detectors that detect mechanical vibrations, such as those created by an intruder striking or tampering with the storage delivery box with a tool in an attempt to break into the storage delivery box, that are larger or heavier than certain threshold vibrations or threshold g-force value. In another embodiment, the one or more sensors include motion sensors, such as infrared motion sensors, that are configured to detect motion via infrared radiation. The infrared motion sensors include passive infrared motion detectors that detect sharp and rapid increases in infrared energy, such as body heat emanating from an intruder attempting to break into the storage delivery box or tampering with the auxiliary net or lid.”)
Mordechai et al. and Roman et al. are both directed to sensor systems and are obvious to combine because Mordechai et al. is improved with the vibration tampering within Roman et al. which was well known before the effective filing date of the claimed invention. Mordechai et al. teaches adjusting a sensor based on discovering a fault. Mordechai et al. fails to teach adjusting a sensor in response to reaching a threshold on a vibration sensor. Roman et al. teaches a vibration tampering system having a threshold. When combined with Mordechai et al. the combination teaches adjusting a sensor in response to a vibration sensor exceeding a threshold (as taught within Roman et al.). Mordechai et al. teaches adjusting a sensor after a fault is discovered, therefore, when combining these improvements the result is adjusting a sensor in response to a detected fault and a vibration sensor reaching a threshold value. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Mordechai et al. in view of Roman et al.
Regarding claim 2, Mordechai et al. teaches The method of claim 1, wherein the IMU and the sensor are attached in such a way that together they form a rigid integral structure. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 3, Mordechai et al. teaches The method of claim 1, wherein at least some of the one or more measurements represent a first pose of the IMU. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 4, Mordechai et al. teaches The method of claim 1, wherein at least some of the one or more corresponding known measurements of the IMU represent a second pose of the IMU, including a desired pose of the IMU, which is indicative of a desired pose of the sensor on the vehicle. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 5, Mordechai et al. teaches The method of claim 4, wherein the discrepancy is indicative of a deviation of the sensor from the desired pose of the sensor. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 6, Mordechai et al. teaches The method of claim 1, wherein the adjustment includes at least one of reinstallation and re-calibration. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 7, Mordechai et al. teaches The method of claim 6, wherein the adjustment needed is determined based on a degree of the discrepancy. (Par. 0040; See "FIG. 6 shows a three-dimensional graph 600 illustrating the effects of noise and time delay on alignment error measurements. One axis of the graph 600 shows a maximum network delay in milliseconds. A second axis shows the signal-to-noise ratio (SNR) in decibels. The third axis shows a root mean squared alignment error in degrees. The alignment error is shown to be a minimum for high signal-to noise ratios and small network delay. Increasing the network delay (up to about 10 milliseconds) has very little effect on increase the alignment error. However, as the signal-to noise ratio decreases (i.e., the signal becomes more noisy), the alignment error can increase. At a SNR of 20 decibels, the alignment error is about 0.1 degrees.")
Regarding claim 8, Mordechai et al. teaches A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations comprising: receiving, from an inertial measurement unit (IMU) attached to a sensor, one or more measurements associated with the IMU, the sensor deployed on a vehicle for sensing surrounding information to facilitate driving; analyzing the one or more measurements with respect to one or more corresponding known measurements of the IMU; and determining, based on a discrepancy between the one or more measurements and the one or more corresponding known measurements, whether an adjustment to the sensor is needed. (Abstract; See "A vehicle, system and method for aligning a sensor with the vehicle. A first inertial measurement unit (IMU) associated with the vehicle obtains a first measurement of a kinematic vector of the vehicle. A second IMU associated with the sensor obtains a second measurement of the kinematic vector. A processor determines a current relative orientation between a first reference frame associated with the vehicle and a second reference frame associated with the sensor from the kinematic vector, determines an alignment error between the sensor and the vehicle based on the current relative orientation and a specified relative orientation, and adjusts the sensor from the current relative orientation to the specified relative orientation to correct for the alignment error.") but fails to teach wherein a determination of whether an adjustment to the sensor is needed is subsequent to a determination that vibration detected by the IMU does not satisfy a threshold value associated with tampering.
Roman et al. makes up for the deficiencies in Mordechai et al. Roman et al. teaches wherein a determination of whether an adjustment to the sensor is needed is subsequent to a determination that vibration detected by the IMU does not satisfy a threshold value associated with tampering. (Par. 0023; See “The one or more sensors 140 are disposed around the perimeter of the housing 15, as shown in FIG. 1. In one embodiment, the one or more sensors 140 include shock sensors, such as piezoelectric shock sensors or vibrations sensors, configured to detect the mechanical vibration of a sidewall of the storage deliver box. The shock sensors include vibration detectors that detect mechanical vibrations, such as those created by an intruder striking or tampering with the storage delivery box with a tool in an attempt to break into the storage delivery box, that are larger or heavier than certain threshold vibrations or threshold g-force value. In another embodiment, the one or more sensors include motion sensors, such as infrared motion sensors, that are configured to detect motion via infrared radiation. The infrared motion sensors include passive infrared motion detectors that detect sharp and rapid increases in infrared energy, such as body heat emanating from an intruder attempting to break into the storage delivery box or tampering with the auxiliary net or lid.”)
Mordechai et al. and Roman et al. are both directed to sensor systems and are obvious to combine because Mordechai et al. is improved with the vibration tampering within Roman et al. which was well known before the effective filing date of the claimed invention. Mordechai et al. teaches adjusting a sensor based on discovering a fault. Mordechai et al. fails to teach adjusting a sensor in response to reaching a threshold on a vibration sensor. Roman et al. teaches a vibration tampering system having a threshold. When combined with Mordechai et al. the combination teaches adjusting a sensor in response to a vibration sensor exceeding a threshold (as taught within Roman et al.). Mordechai et al. teaches adjusting a sensor after a fault is discovered, therefore, when combining these improvements the result is adjusting a sensor in response to a detected fault and a vibration sensor reaching a threshold value. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Mordechai et al. in view of Roman et al.
Regarding claim 9, Mordechai et al. teaches The non-transitory computer-readable storage medium of claim 8, wherein the IMU and the sensor are attached in such a way that together they form a rigid integral structure. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 10, Mordechai et al. teaches The non-transitory computer-readable storage medium of claim 8, wherein at least some of the one or more measurements represent a first pose of the IMU. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 11, Mordechai et al. teaches The non-transitory computer-readable storage medium of claim 8, wherein at least some of the one or more corresponding known measurements of the IMU represent a second pose of the IMU, including a desired pose of the IMU, which is indicative of a desired pose of the sensor on the vehicle. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 12, Mordechai et al. teaches The non-transitory computer-readable storage medium of claim 11, wherein the discrepancy is indicative of a deviation of the sensor from the desired pose of the sensor. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 13, Mordechai et al. teaches The non-transitory computer-readable storage medium of claim 8, wherein the adjustment includes at least one of reinstallation and re-calibration. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 14, Mordechai et al. teaches The non-transitory computer-readable storage medium of claim 13, wherein the adjustment needed is determined based on a degree of the discrepancy. (Par. 0040; See "FIG. 6 shows a three-dimensional graph 600 illustrating the effects of noise and time delay on alignment error measurements. One axis of the graph 600 shows a maximum network delay in milliseconds. A second axis shows the signal-to-noise ratio (SNR) in decibels. The third axis shows a root mean squared alignment error in degrees. The alignment error is shown to be a minimum for high signal-to noise ratios and small network delay. Increasing the network delay (up to about 10 milliseconds) has very little effect on increase the alignment error. However, as the signal-to noise ratio decreases (i.e., the signal becomes more noisy), the alignment error can increase. At a SNR of 20 decibels, the alignment error is about 0.1 degrees.")
Regarding claim 15, Mordechai et al. teaches A system comprising: an update controller, configured for receiving, from an inertial measurement unit (IMU) attached to a sensor, one or more measurements associated with the IMU, the sensor deployed on a vehicle for sensing surrounding information to facilitate driving; and a sensor adjustment determiner configured for analyzing the one or more measurements with respect to one or more corresponding known measurements of the IMU, and determining, based on a discrepancy between the one or more measurements and the one or more corresponding known measurements, whether an adjustment to the sensor is needed. (Abstract; See "A vehicle, system and method for aligning a sensor with the vehicle. A first inertial measurement unit (IMU) associated with the vehicle obtains a first measurement of a kinematic vector of the vehicle. A second IMU associated with the sensor obtains a second measurement of the kinematic vector. A processor determines a current relative orientation between a first reference frame associated with the vehicle and a second reference frame associated with the sensor from the kinematic vector, determines an alignment error between the sensor and the vehicle based on the current relative orientation and a specified relative orientation, and adjusts the sensor from the current relative orientation to the specified relative orientation to correct for the alignment error.") but fails to teach wherein a determination of whether an adjustment to the sensor is needed is subsequent to a determination that vibration detected by the IMU does not satisfy a threshold value associated with tampering.
Roman et al. makes up for the deficiencies in Mordechai et al. Roman et al. teaches wherein a determination of whether an adjustment to the sensor is needed is subsequent to a determination that vibration detected by the IMU does not satisfy a threshold value associated with tampering. (Par. 0023; See “The one or more sensors 140 are disposed around the perimeter of the housing 15, as shown in FIG. 1. In one embodiment, the one or more sensors 140 include shock sensors, such as piezoelectric shock sensors or vibrations sensors, configured to detect the mechanical vibration of a sidewall of the storage deliver box. The shock sensors include vibration detectors that detect mechanical vibrations, such as those created by an intruder striking or tampering with the storage delivery box with a tool in an attempt to break into the storage delivery box, that are larger or heavier than certain threshold vibrations or threshold g-force value. In another embodiment, the one or more sensors include motion sensors, such as infrared motion sensors, that are configured to detect motion via infrared radiation. The infrared motion sensors include passive infrared motion detectors that detect sharp and rapid increases in infrared energy, such as body heat emanating from an intruder attempting to break into the storage delivery box or tampering with the auxiliary net or lid.”)
Mordechai et al. and Roman et al. are both directed to sensor systems and are obvious to combine because Mordechai et al. is improved with the vibration tampering within Roman et al. which was well known before the effective filing date of the claimed invention. Mordechai et al. teaches adjusting a sensor based on discovering a fault. Mordechai et al. fails to teach adjusting a sensor in response to reaching a threshold on a vibration sensor. Roman et al. teaches a vibration tampering system having a threshold. When combined with Mordechai et al. the combination teaches adjusting a sensor in response to a vibration sensor exceeding a threshold (as taught within Roman et al.). Mordechai et al. teaches adjusting a sensor after a fault is discovered, therefore, when combining these improvements the result is adjusting a sensor in response to a detected fault and a vibration sensor reaching a threshold value. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Mordechai et al. in view of Roman et al.
Regarding claim 16, Mordechai et al. teaches The system of claim 15, wherein the IMU and the sensor are attached in such a way that together they form a rigid integral structure. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 17, Mordechai et al. teaches The method of claim 15, wherein at least some of the one or more measurements represent a first pose of the IMU. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 18, Mordechai et al. teaches The system of claim 15, wherein at least some of the one or more corresponding known measurements of the IMU represent a second pose of the IMU, including a desired pose of the IMU, which is indicative of a desired pose of the sensor on the vehicle. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 22, Mordechai et al. teaches The method of claim 1, but fails to teach wherein the one or more measurements associated with the IMU relate to a plurality of types of detectors including a vibration detector. 
Roman et al. makes up for the deficiencies in Mordechai et al. Roman et al. teaches wherein the one or more measurements associated with the IMU relate to a plurality of types of detectors including a vibration detector. (Par. 0023; See “The one or more sensors 140 are disposed around the perimeter of the housing 15, as shown in FIG. 1. In one embodiment, the one or more sensors 140 include shock sensors, such as piezoelectric shock sensors or vibrations sensors, configured to detect the mechanical vibration of a sidewall of the storage deliver box. The shock sensors include vibration detectors that detect mechanical vibrations, such as those created by an intruder striking or tampering with the storage delivery box with a tool in an attempt to break into the storage delivery box, that are larger or heavier than certain threshold vibrations or threshold g-force value. In another embodiment, the one or more sensors include motion sensors, such as infrared motion sensors, that are configured to detect motion via infrared radiation. The infrared motion sensors include passive infrared motion detectors that detect sharp and rapid increases in infrared energy, such as body heat emanating from an intruder attempting to break into the storage delivery box or tampering with the auxiliary net or lid.”)
Mordechai et al. and Roman et al. are both directed to sensor systems and are obvious to combine because Mordechai et al. is improved with the vibration tampering within Roman et al. which was well known before the effective filing date of the claimed invention. Mordechai et al. teaches adjusting a sensor based on discovering a fault. Mordechai et al. fails to teach adjusting a sensor in response to reaching a threshold on a vibration sensor. Roman et al. teaches a vibration tampering system having a threshold. When combined with Mordechai et al. the combination teaches adjusting a sensor in response to a vibration sensor exceeding a threshold (as taught within Roman et al.). Mordechai et al. teaches adjusting a sensor after a fault is discovered, therefore, when combining these improvements the result is adjusting a sensor in response to a detected fault and a vibration sensor reaching a threshold value. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Mordechai et al. in view of Roman et al.
Regarding claim 23, Mordechai et al. teaches wherein a first type of detector detects on a first schedule and a second type of detector detects on a second schedule different from the first schedule. (Par. 0006; See “In addition to one or more of the features described herein, the processor is further configured to determine the current relative orientation by determining a rotation matrix for rotating the first reference frame into the second reference frame. The processor is further configured to determine the rotation matrix by reducing a cost function. The cost function includes a difference between the first measurement of the kinematic vector and a rotation of the second measurement of the kinematic vector. The processor is further configured to obtain the first measurement at a first time and obtain the second measurement at a second time. The kinematic vector is at least one of an acceleration vector and an angular velocity vector. The first IMU is associated with one of the vehicle and another sensor.”)
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art failed to teach selecting re-installation as the form of adjustment and further did not teach selecting the adjustment based on i) vehicle state information comprising vehicle speed and ii) vehicle driving mode.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
10/21/2022

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661